FILED
                             NOT FOR PUBLICATION                            OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BLAS RUANO-MARTIN,                               No. 06-71377

               Petitioner,                       Agency No. A017-266-892

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Blas Ruano-Martin, a native and citizen of Spain, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo constitutional claims, Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and

we deny the petition for review.

      Ruano-Martin’s contention that retroactive application of section 304 of the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996, which

eliminated relief under former section 212(c) of the Immigration and Nationality

Act, violated his right to due process is unavailing. See United States v. Velasco-

Medina, 305 F.3d 839, 850 (9th Cir. 2002) (“To the extent he anticipated the

continued availability of § 212(c) relief after his guilty plea, his expectations were

neither reasonable nor settled under St. Cyr.”).

      Ruano-Martin’s contention that application of 8 C.F.R. § 1212.3(f)(4)

violated his right to equal protection is also unavailing. Ruano-Martin was

ineligible to apply for relief under former section 212(c) regardless of whether he

was charged as removable under the grounds of inadmissibility or the grounds of

deportability. See United States v. Estrada-Torres, 179 F.3d 776, 779 (9th Cir.

1999), overruled on other grounds United States v. Rivera-Sanchez, 247 F.3d 905,

909 (9th Cir. 2001) (en banc), (criminal bars to section 212(c) relief enacted by

section 440(d) of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) apply to both excludable and deportable aliens); see also 8 C.F.R.

§ 1212.3(h)(2) (otherwise eligible aliens convicted by plea between April 24, 1996,


                                           2                                     06-71377
and April 1, 1997, may apply for relief under former section 212(c) of the Act, “as

amended by section 440(d) of [AEDPA]”).

      PETITION FOR REVIEW DENIED.




                                         3                                   06-71377